Citation Nr: 1749349	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for asbestosis.

2.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD) with claustrophobia. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, to include as secondary to the service-connected asbestosis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robin E. Hood, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1965 to August 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from October 2008, September 2011, and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A claim for an increased rating for the service-connected asbestosis was received in February 2008.  The October 2008 rating decision, in pertinent part, denied an increased disability rating in excess of 10 percent for asbestosis.

A claim to reopen service connection for PTSD was received in July 2010.  A claim for service connection for tinnitus and hearing loss was received in November 2010.  The September 2011 rating decision reopened and denied service connection for PTSD (previously claimed as PTSD with claustrophobia) and denied service connection for bilateral hearing loss and tinnitus.  

Claims for service connection for depression and a TDIU were received in November and December 2011.  The March 2013 rating decision, in pertinent part, denied service connection for depression and a TDIU.  In March 2013, a timely notice of disagreement with respect to the March 2013 rating decision was received.  While a substantive appeal has not been received with respect to the issue of a TDIU, VA has repeatedly treated this issue as being in appellate status and part and parcel of the issue of an increased rating for asbestosis currently on appeal, including issuance of an April 2015 supplemental statement of the case listing both issues.  Further, the Veteran has acted in reliance on VA's representation of the issue of a TDIU being in appellate status, including submitting additional statements relating to said issue.  See e.g., May 2016 written statement.   

In Percy v. Shinseki, 23 Vet. App. 37, 38 (2009), the appellant had filed a timely notice of disagreement but failed to file a substantive appeal as to all of the issues on appeal.  The U.S. Court of Appeals for Veterans Claims (Court) held that the filing of a substantive appeal was permissive because the filing of the mandatory notice of disagreement allowed the Board to assume jurisdiction of the issues not included in the original substantive appeal.  Id. at 46-47.  The Board finds that VA has waived the substantive appeal requirement by treating the TDIU issue as if it were part of the Veteran's timely filed substantive appeals as well as waiving any objections it might have had to the timeliness of the appeal with respect to this matter.  As such, the Board finds that the issue of a TDIU is in appellate status.

Service connection for PTSD was previously denied by the Board in May 2008.  Board decisions are generally final upon issuance.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In an April 2010 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing at the local VA RO before a Veterans Law Judge (Travel Board hearing).  In correspondence received in August 2010, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2017).

In April 2014, the Board, in pertinent part, remanded the issue of an increased rating for asbestosis for additional development.  

VA treatment records dated after the August 2014 statement of the case (with respect to the issues of service connection for an acquired psychiatric disorder, bilateral hearing loss, and tinnitus) and April 2015 supplemental statement of the case (with respect to the issues of an increased rating for asbestosis and a TDIU) have been associated with the claims file.  Further, in August 2017, the representative submitted additional treatment records.  While the most recent statement of the case and supplemental statement of the case do not include review of this evidence, in August 2017, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.   

The issues of an increased disability rating in excess of 10 percent for asbestosis, service connection for tinnitus and an acquired psychiatric disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2008 Board decision denied service connection for PTSD on the basis that there was no corroborated stressor supporting a diagnosis of PTSD. 

2.  The evidence received since the May 2008 Board decision relates to an unestablished fact of an in-service stressor.

3.  The Veteran sustained acoustic trauma during service.

4.  Symptoms of the currently diagnosed bilateral sensorineural hearing loss were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

5.  The Veteran's bilateral hearing loss first manifested many years after service separation and is not causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  The May 2008 Board decision, which denied service connection for PTSD, was final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received to reopen service connection for PTSD with claustrophobia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Bilateral hearing loss was not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board is reopening service connection for PTSD and is remanding the issues of an increased disability rating in excess of 10 percent for asbestosis, service connection for an acquired psychiatric disorder and tinnitus, and a TDIU; therefore, no discussion of VA's duties to notify and assist is necessary with respect to these issues.

With respect to the issue of service connection for bilateral hearing loss, in this case, the Veteran was provided notice in December 2010, prior to the initial adjudication of the claim in September 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.    

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA treatment records, Social Security Administration (SSA) disability records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA examination in July 2011 (the report of which has been associated with the claims file).  The Board finds that the VA examination report, taken together with the other evidence of record, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The VA examiner interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale as to the etiology of the current bilateral hearing loss.

Finally, the Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.      

Reopening Service Connection for PTSD with Claustrophobia

In this case, the Veteran seeks to reopen a previously denied claim of service connection for PTSD with claustrophobia.  The claim, initially filed in April 2004, was denied in a May 2008 Board decision.  The May 2008 Board decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In July 2010, the Veteran filed to reopen service connection for PTSD.  

A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the May 2008 decision, the Board denied service connection for PTSD on the basis that there was no corroborated stressor supporting a diagnosis of PTSD.  The pertinent evidence of record at the time of the May 2008 Board decision includes service treatment records, service personnel records, private treatment records, VA treatment records, SSA disability records, a copy of a February 2008 Board hearing transcript, and lay statements.

The Board has reviewed the evidence of record received since the May 2008 Board decision and finds that it qualifies as new and material evidence to warrant reopening service connection for PTSD with claustrophobia.  In an August 2010 written statement (on a VA Form 21-0781 (statement in support of claim for service connection for PTSD)), the Veteran detailed being traumatized and frightened by participation in the recovery of Chinese sailors floating in the water after their ship sank in the Gulf of Tonkin while serving aboard the USS Henderson.  The Veteran provided a date for when he thought this incident occurred during service.  While the Veteran previously reported the ship he was stationed on picked up Chinese fisherman who had hit another ship, see March 2004 private psychological evaluation report, in the August 2010 written statement, the Veteran provided more specific timeframe and locational information for his stressor.      

The Board finds that this evidence, received after the May 2008 Board decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered.  Such evidence is also material in that it relates to additional information that could be used to verify one of the claimed stressors.  As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received prior to the appellate decision that was not considered; therefore, 38 C.F.R.		 § 3.156(b) does not apply.  Additional service records have not been received since the May 2008 Board decision; therefore, 38 C.F.R. § 3.156(c) does not apply.

Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with bilateral hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2017) apply.

For a chronic disease such as hearing loss, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran essentially contends that the current bilateral hearing loss was caused by noise exposure from working in boiler rooms during service.  In an October 2014 substantive appeal (on a VA Form 9), the Veteran contended that exposure to the high noise levels in the ship boiler room without ear protection caused the hearing loss.  

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See July 2011 VA examination report; see also 38 C.F.R. § 3.385.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from noise exposure working in the boiler room while stationed upon a ship during service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Further, a former service member who served with the Veteran also reported experiencing continual high level noise without proper ear protection while working in the boiler and engine rooms.  See February 2008 and August 2011 written statements.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed bilateral hearing loss was not incurred in-service, and may not be presumed to be incurred therein.  As bilateral hearing loss (as an organic disease of the nervous system) is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  The Board finds that the evidence does not show that symptoms of bilateral hearing loss were chronic in service, were continuous since service, and were not shown to a compensable degree within one year of service.  

The Veteran has not reported experiencing chronic symptoms of hearing loss during service or continuously since service separation.  Rather the Veteran has contended that the in-service noise exposure caused the subsequent development of hearing loss.  See October 2014 substantive appeal (on a VA Form 9). 

Audiometric testing conducted at the time of service enlistment physical in July 1965 indicates normal hearing (i.e., puretone thresholds below 20 dB).  See Hensley, 5 Vet. App. 155; 38 C.F.R. § 3.385.  Service treatment records note two instances during service at which time the Veteran reported loss of hearing in one or both ears.  See June 1968 and July 1969 service treatment records.  Both instances were attributed to wax build up in the ears.  Other than these two notations that have clearly been attributed to a cause other than sensorineural hearing loss, service treatment records do not indicate any in-service treatment, complaints, findings, or diagnosis attributed to sensorineural hearing loss.  The August 1969 service separation physical examination report notes that the Veteran's ears were clinically normal; however, audiometric testing was not recorded at the time of service separation.  As such, the Board finds that the Veteran did not experience chronic symptoms of sensorineural hearing loss during service.  38 C.F.R. § 3.303(b).    

On the question of continuous symptoms since service, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral hearing loss since service separation.  A September 2010 VA treatment record notes that the Veteran reported first noticing hearing problems gradually over the years, but does not report continuous symptoms since service.  

The first recorded symptomatology of bilateral hearing loss is found in November 2007, over 38 years after service separation, at which time the Veteran's hearing was noted to be deteriorating.  (A July 2007 VA treatment record notes that the Veteran reported some decreased left ear hearing over the previous couple of weeks.  An assessment of cerumen impaction was rendered and the Veteran was scheduled to have the earwax removed.)  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).      

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, as noted above, the Veteran has not reported continuous symptoms of hearing loss since service separation.  Further, a March 2005 VA treatment record notes no hearing loss upon review of the head, eyes, ears, nose, and throat (HEENT).  For these reasons, the Board finds that the weight of the evidence is against a finding of chronic symptoms in service or continuity of symptomatology after service.  Id.

In addition, as discussed above, the first notation of symptomatology potentially related to bilateral hearing loss is contained in a November 2007 VA treatment record, 38 years after service separation; therefore, bilateral hearing loss was not shown within the first year of discharge and the presumptions 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.  

The Board further finds that the weight of the evidence demonstrates that the current bilateral hearing loss is not otherwise related to active service, to include the in-service noise exposure.  

In July 2011, the Veteran underwent a VA audiology examination.  The Veteran reported in-service noise exposure while working in the boiler room during service as well as from large caliber weapons and that hearing protection was not available.  The VA examiner indicated that whether the Veteran's hearing loss is as likely as not due to in-service noise exposure could not be resolved without resorting to mere speculation.  The VA examiner noted that audiometric data from the enlistment physical in 1965 revealed normal hearing in both ears.  The VA examiner noted that the August 1969 separation physical did not contain audiometric data and there was no other audiometric testing data from 1965 to 1969 in the service treatment records.  The VA examiner indicated that, because of this lack of data, the status of the Veteran's hearing during active duty and at service separation are unknown and an opinion regarding whether the current hearing loss was caused by or a result of in-service noise exposure could not be provided.  The VA examiner further noted that, while the service treatment records note two reports of hearing loss, each was attributed to cerumen build up in the ear canals. 

The Board finds that the July 2011 VA examination report was adequate for evaluation purposes and highly probative.  Specifically, during the VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted an audiometric testing.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service noise exposure or misstated any relevant fact.  The VA examiner acknowledged the in-service noise exposure, and provided accompanying rationale for why providing the requested opinion would be speculative.  Moreover, the VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the bilateral hearing loss and had sufficient facts and data on which to base the conclusion.  As such, the Board accords the July 2011 VA examination report great probative weight.  

The Veteran has contended throughout the course of this appeal that the current bilateral hearing loss was caused by the in-service noise exposure.  See e.g., October 2014 substantive appeal.  Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay person not competent concerning rheumatic fever); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Under the facts of this case that include no continuous post-service symptoms, the Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex disorder such as bilateral sensorineural hearing loss.  While the Veteran is competent to report symptoms as they come to him through his senses (e.g., that he appreciated diminished hearing acuity), hearing loss, as defined by VA regulations, is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis and the Veteran has not been shown to have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the cause of the bilateral hearing loss.  See Jandreau, 492 F. 3d at 1377 n. 4.  Such competent evidence has been provided by the medical personnel who examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Based on the above, the Board finds the Veteran is not competent to provide an opinion of nexus between the current bilateral hearing loss and service, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral hearing loss was not incurred in active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim under all theories of service connection, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for PTSD with claustrophobia is granted.

Service connection for bilateral hearing loss is denied.


REMAND

Increased Rating for Asbestosis

The Veteran is currently in receipt of service connection for asbestosis rated as 10 percent disabling.  Service connection for chronic obstructive pulmonary disease (COPD) has been specifically denied.  See March 2013 rating decision.  

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  In August 2017, the representative contended that the Veteran was on outpatient oxygen to treat the service-connected asbestosis and submitted medical receipts purporting to show the same.  The treatment records (VA or private) leading up to or reflecting the prescription of outpatient oxygen have not been associated with the claims file.  As such, the Board finds it unclear whether the Veteran is currently on outpatient oxygen in connection with the service-connected asbestosis as opposed to a non-service-connected respiratory disorder (i.e., COPD).  Further, review of the VA treatment records reflects that pulmonary function tests were performed in March 2013 and August 2014; however, the results have not been associated with the claims file.  According, remand is necessary to obtain these records.       

Further, as the only current service-connected respiratory disability is asbestosis, the Board finds that an additional VA examination report will help differentiate any physical symptoms or respiratory disorders that are not due to the service-connected asbestosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Service Connection for Tinnitus 

The Veteran was provided with a VA examination in July 2011 to assist in determining the nature and etiology of the claimed tinnitus.  The July 2011 VA examiner opined that it is less likely as not that the tinnitus was caused by or a result of in-service noise exposure because the service treatment records did not contain any reports of tinnitus by the Veteran.  The mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the tinnitus.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   




Service Connection for an Acquired Psychiatric Disorder

With respect to the claimed PTSD, the Veteran contends that, as a new sailor, he was traumatized and frightened when he witnessed the recovery of deceased Chinese sailors floating in the water after their ship sank.  See August 2010 written statement.  In a September 2010 written statement, the Veteran reported rescuing crew members of sunken Chinese ship while in the Gulf of Tonkin. 

The evidence of record reflects that the Veteran served on the USS Henderson while it was stationed in the waters surrounding the Republic of Vietnam in December 1965, February to May 1967, and April to August 1968.  The evidence of record reflects that the USS Henderson was in the Gulf of Tonkin and the waters off the coast of Vietnam during these periods.  See e.g., March 2009 defense personnel records image retrieval system (DPRIS) response.  Review of the claims file reflects that the AOJ only attempted to verify the events detailed by the Veteran for August 1966.  See September 2011 DPRIS response.  As such, the Board finds that further development is warranted to attempt to confirm the claimed stressor.    

Next, the Veteran has been afforded VA examination in March 2011 and February 2013 to assist in determining the etiology of the claimed acquired psychiatric disorders.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  While the Veteran has not specifically contended that any acquired psychiatric disorders are related to the service-connected asbestosis, there is some evidence that an acquired psychiatric disorder may be related to the asbestosis.  November 2007 VA treatment records note that there may be an interplay between asbestosis/COPD and anxiety/PTSD symptomatology with well-documented studies (that the treatment record does not list) linking COPD with escalation in anxiety symptoms.  The VA treatments records note that this may account for the delayed/recent severity of anxiety symptoms and PTSD. 

No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the claimed acquired psychiatric disorder was caused or aggravated (worsened in severity) by the service-connected asbestosis.  The Board finds that remand is required to obtain additional medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, at 83-86.   

TDIU

The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased rating for asbestosis currently on appeal because a hypothetical grant of the a higher disability rating could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because one of the disabilities the Veteran contends makes him unable to secure substantially gainful employment is asbestosis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also May 2016 written statement.  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the issues of an increased disability rating in excess of 10 percent for asbestosis, service connection for tinnitus and an acquired psychiatric disorder, and a TDIU are REMANDED for the following action:

1.  Contact the National Personnel Research Center (NPRC) and/or other appropriate unit records depository and research agency, and request that it obtain and associate with the claims file copies of unit histories, deck logs, and morning reports for the USS Henderson for the periods during which the Veteran served aboard while it was located in the waters around Vietnam in December 1965, February to May 1967, and April to August 1968.  All attempts should be documented in the claims file.

2.  Then, the AOJ should attempt to corroborate the Veteran's claimed stressor through the appropriate channels, to include the U.S. Army and Joint Services Records Research Center (JSRRC).  The AOJ should provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  The JSRRC should attempt to verify the Veteran's claimed stressors of witnessing decreased Chinese sailors being pulled out of the Gulf of Tonkin while serving aboard the USS Henderson.  If these events cannot be verified, that outcome should be stated.

3.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for asbestosis (and not already of record), specifically any related to outpatient oxygen therapy.

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for asbestosis.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

4.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for asbestosis, specifically the March 2013 and August 2014 pulmonary function test results and any records relating to the prescription of outpatient oxygen therapy.

5.  Then, schedule a VA examination(s) to assist in determining the current severity of the asbestosis and the etiology of the claimed psychiatric disorders and tinnitus.  The VA examiner should diagnose all acquired psychiatric disorders (other than drug and alcohol dependence).  The VA examiner should review the claims folder and then offer the following opinions with supporting rationale:

A) Asbestosis

The VA examiner should identify all current respiratory disabilities (diagnoses), and distinguish to the extent possible, between the symptomatology associated with the service-connected asbestosis versus that associated with all other identified non-service-connected respiratory disabilities, including COPD (for which service connection has been specifically denied).

If the examiner is unable to differentiate between the symptomatology attributed to the service-connected asbestosis and the symptomatology attributed to any and all other identified respiratory disabilities, he or she should so explicitly state.

B)  Acquired Psychiatric Disorder:

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was caused by the service-connected asbestosis?

Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder or separately diagnosed sleep disorder was aggravated (worsened in severity beyond a natural progression) by the service-connected asbestosis?

In rendering the requested opinions, the VA examiner should note and discuss the November 2007 VA treatment record noting a potential connection between breathing disorders and anxiety/PTSD.

If and only if the claimed stressor is verified, the examiner should express an opinion as to whether the Veteran meets the criteria for PTSD.  If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor.  
 
C)  Tinnitus:

The examiner should obtain a history regarding the claimed tinnitus from the Veteran.  Is it at least as likely as not (50 percent or greater probability) that the current diagnosed tinnitus was incurred in or caused by active service?  The VA examiner should note that the mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale  

6.  Then readjudicate issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.   

The pending claim of entitlement to a TDIU is inextricably intertwined with the issue of an increased rating for asbestosis; therefore, consideration of this issue must be deferred until the intertwined issue is either resolved or is prepared for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


